Case 20-10343-LSS   Doc 2178   Filed 02/11/21   Page 1 of 3
Case 20-10343-LSS   Doc 2178   Filed 02/11/21   Page 2 of 3

                    EXHIBIT A
                                                Case 20-10343-LSS                      Doc 2178                        Filed 02/11/21            Page 3 of 3
                                                                                                    Exhibit A
                                                                                               Fee App Service List
                                                                                            Served as set forth below

                    Description                                           Name                               Address                Fax                            Email                Method of Service
Debtors                                          Boy Scouts of America                 1325 West Walnut Hill Lane                                                                    First Class Mail
                                                                                       Irving, TX 75038
NOA - Counsel to the Official Committee of       Kramer Levin Naftalis & Frankel LLP   Attn: Rachel Ringer                     212-715-8000 rringer@kramerlevin.com                  Email
Unsecured Creditors                                                                    Attn: Megan M. Wasson                                mwasson@kramerlevin.com
                                                                                       177 Ave of the Americas
                                                                                       New York, NY 10036
Core Parties                                     Morris, Nichols, Arsht & Tunnell      Attn: Derek C. Abbott                   302-658-7036 dabbo @mnat.com                          Email
Counsel to Debtor                                                                      1201 N. Market Street
                                                                                       P.O. Box 1347
                                                                                       Wilmington, DE, 19899

NOA - Counsel for JPMorgan Chase Bank, National Norton Rose Fulbright Us LLP           Attn: Louis R. Strubeck, Jr             214-855-8200 louis.strubeck@nortonrosefulbright.com   Email
Association                                                                            Attn: Kristian W. Gluck                              kristian.gluck@nortonrosefulbright.com
                                                                                       2200 Ross Avenue, Suite 3600
                                                                                       Dallas, TX 75201-7933
Core Parties                                     Office of the United States Trustee   Attn: David L. Buchbinder               302-573-6497 david.l.buchbinder@usdoj.gov             Email
Office of the United States Trustee                                                    Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov                First Class Mail
                                                                                       844 King St, Suite 2207
                                                                                       Lockbox 35
                                                                                       Wilmington, DE 19801
NOA - Counsel to the Tort Claimants' Committee   Pachulski Stang Ziehl & Jones LLP     Attn: James O'Neill                     302-652-4400 joneill@pszjlaw.com                      Email
                                                                                       919 N Market St.,17th Floor
                                                                                       P.O. Box 8705
                                                                                       Wilmington, DE 19899-8705
NOA - Counsel to the Tort Claimants' Committee   Pachulski Stang Ziehl & Jones LLP     Attn: James I. Stang                    302-652-4400 jstang@pszjlaw.com                       Email
                                                                                       10100 Santa Monica Blvd, 13th Fl
                                                                                       Los Angeles, CA 90067-4003
Fee Examiner                                     Rucki Fee Review, LLC,                1111 Windon Drive                                     justinrucki@ruckifeereview.com          Email
                                                                                       Wilmington, DE 19803                                                                          First Class Mail
Counsel to the County Commission of Fayette      Steptoe & Johnson PLLC                Attn: John Stump                                                                              First Class Mail
County (West Virginia)                                                                 Chase Tower - 8th Fl
                                                                                       707 Virginia St E.
                                                                                       Charleston, WV 25301
Core Parties - Counsel for Prepetition Ad Hoc    Wachtell, Lipton, Rosen & Katz        Attn: Richard Mason                     212-403-2252 rgmason@wlrk..com                        Email
Committee of Local Councils                                                            Attn: Joseph C. Celentino                            jccelentino@wlrk.com                     First Class Mail
                                                                                       51 W 52nd St
                                                                                       New York, NY 10019
Core Parties                                     White & Case LLP                      Attn: Jessica C.K. Boelter                            jessica.boelter@whitecase.com           Email
Counsel to Debtor                                                                      1221 Ave of the Americas
                                                                                       New York, NY 10020-1095
Core Parties                                     White & Case LLP                      Attn: Matthew E. Linder                               mlinder@whitecase.com                   Email
Counsel to Debtor                                                                      111 S Wacker Dr, Ste 5100
                                                                                       Chicago, IL 60606-4302
Core Parties                                     Young Conaway Stargatt & Taylor       Attn: Robert Brady                      302-576-3325 rbrady@ycst.com                          Email
Counsel to Prepetition Future Claimants’                                               Attn: Edwin Harron                                   eharron@ycst.com                         First Class Mail
Representative                                                                         Rodney Square
                                                                                       1000 N King St
                                                                                       Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                      Page 1 of 1
